IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40364
                          Summary Calendar



DAVID LYNN MEADOR,

                                         Plaintiff-Appellant,

versus

FIRST SECURITY NATIONAL BANK, also known as
Chase Manhattan Bank; CHASE BANK OF TEXAS
NATIONAL ASSOCIATION; CHASE MANHATTAN BANK;
THE CHASE MANHATTAN CORPORATION,

                                         Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:99-CV-127
                         --------------------
                           October 23, 2000

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

     David Lynn Meador, Kentucky prisoner # 118735, appeals the

dismissal of his diversity-jurisdiction lawsuit against the

defendant banks on the basis of res judicata and collateral

estoppel.   He has failed to show that his claims for damages and

property rights claimed under a 1911 deed between Ephraim

Garonzik and James Meador are not barred by previous litigation

in the Eastern District of Texas and the Fifth Circuit Court of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40364
                                 -2-

Appeals under these doctrines.    See Travelers Ins. Co. v. St.

Jude Hosp. of Kenner, La., Inc., 37 F.3d 193, 195 (5th Cir.

1994); RecoverEdge L.P. v. Pentecost, 44 F.3d 1284, 1290 (5th

Cir. 1995); Meadows v. Chevron, U.S.A., Inc., 782 F. Supp. 1189,

1192-94 (E.D. Tex. 1991); Meadows v. Chevron, U.S.A., Inc., 142
F.R.D. 442, 445 (E.D. Tex. 1992); Meador v. William McFaddin,

Estate of, No. 98-40834 (5th Cir. Feb. 11, 1999)(unpublished

opinion).**   Because Meador’s appeal is without arguable merit,

it is frivolous and must be dismissed.     See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983).   This dismissal of a frivolous

appeal constitutes one strike against him for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 388

(5th Cir. 1996).    If Meador accumulates three strikes, he will be

barred from bringing a civil action or appeal as a prisoner

proceeding in forma pauperis unless he is under imminent danger

of serious physical injury.    See § 1915(g).   Meador should review

any pending appeals to ensure that they do not raise frivolous

issues.

     Meador is also cautioned that any additional meritless

appeals filed by him regarding his alleged ownership and

possessory interests in property in Jefferson County, Texas,

claimed through the deed signed by his alleged ancestor in 1911,

will invite the imposition of sanctions.    To avoid sanctions,

Meador is further cautioned to review his pending appeal in

Meador v. Sun Explor. and Dev’t Co., No. 00-40743, and any other

     **
        Unpublished opinions issued after January 1, 1996, have
no precedential value except under the doctrines of res judicata
or collateral estoppel. 5TH CIR. R. 47.5.4.
                          No. 00-40364
                               -3-

pending appeals to ensure that they are not frivolous or barred

by the doctrines of res judicata or collateral estoppel.

     APPEAL DISMISSED AS FRIVOLOUS.   5TH CIR. R. 42.2.   SANCTIONS

WARNING ISSUED.